DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patented claims.
Instant Application
U.S. Patent 16,442,016
1. A method for detecting a location of a glare condition and for controlling a shade position of a motorized window treatment, the method comprising: recording one or more images; processing at least one image at a plurality of different resolutions; determining if a glare condition exists in the at least one image at each of the plurality of different resolutions, wherein the glare condition at each of the plurality of different resolutions is determined when a luminance value of a pixel in the at least one image exceeds a respective glare condition 




3. The sensor of claim 2, wherein the at least one image comprises a first plurality of pixels at the first resolution, and a second plurality of pixels at the second resolution.
4. The method of claim 3, wherein the control circuit is configured to process the at least one image at the first resolution by beginning to process the first plurality of pixels of the at least one image from a bottom towards a top of the at least one image until a luminance value of a processed pixel exceeds the first glare condition threshold; and wherein the control circuit is configured to process the at least one image at the second resolution by beginning to process the second plurality of pixels of the at least one image from a bottom towards a top of the at least one image until a luminance value of a processed pixel exceeds the second glare condition threshold.
4. The sensor of claim 3, wherein the control circuit is configured to process the at least one image at the first resolution by beginning to process the first plurality of pixels of the at least one image from a bottom towards a top of the at least one image until a luminance value of a processed pixel exceeds the first glare condition threshold; and wherein the control circuit is configured to process the at least one image at the second resolution by beginning to process the second plurality of pixels of the at least one image from a bottom towards a top of the at least one image until a luminance value of a processed pixel exceeds the second glare condition threshold.
5. The method of claim 4, further comprising: storing a first location for the processed pixel that 


13. The sensor of claim 5, wherein the control circuit is further configured to determine a profile angle based on a lowest location of the first location and the second location, and wherein the shade position of the motorized window treatment is based on the profile angle.
7. The method of claim 2, further comprising: retrieving a first image at the first resolution; processing the first image to detect the first glare condition; retrieving a second image at the second resolution; and processing the second image to detect the second glare condition.
6. The sensor of claim 2, wherein the control circuit is configured to retrieve a first image at the first resolution and process the first image to detect the first glare condition, the control circuit being further configured to subsequently retrieve a second image at the second resolution and process the second image to detect the second glare condition.
8. The method of claim 2, further comprising: retrieving a first image at the first resolution; processing the first image to detect the first glare condition; subsequently reducing the resolution of the first image to the second resolution; and 


8. The sensor of claim 1, wherein the control circuit is configured to process the at least one image at each resolution from a bottom row of pixels to a top row of pixels until a lowest glare condition for the resolution is detected, and wherein the lowest glare condition for each resolution of the at least one image is a first pixel having a luminance value that exceeds the glare condition threshold for the resolution.
10. The method of claim 1, further comprising: retrieving the at least one image via a visible light sensing circuit; and de-warping the at least one image.
9. The sensor of claim 1, wherein the control circuit is further configured to: retrieve the at least one image from the visible light sensing circuit; and de-warp the at least one image prior to processing.
11. The method of claim 1, further comprising converting the at least one image to the plurality of different resolutions.
10. The sensor of claim 1, wherein the control circuit is further configured to convert the at least one image to the plurality of resolutions.
12. The method of claim 1, wherein the one or more images are recorded at the plurality of different resolutions.
11. The sensor of claim 1, wherein the visible light sensing circuit is configured to record the one or more images at the plurality of resolutions.

12. The sensor of claim 1, wherein the respective glare condition threshold is directly related to the resolution.
14. The method of claim 1, further comprising transmitting the control instructions for controlling the shade position of the motorized window treatment.
14. The sensor of claim 1, further comprising: a communication circuit; wherein the control circuit is configured to transmit, via the communication circuit, the control instructions for controlling the shade position of the motorized window treatment.
15. A method for detecting a location of a glare condition and for controlling a shade position of a motorized window treatment, the method comprising: recording one or more images; organizing one or more adjacent pixels in the image into a group of pixels, each of the one or more adjacent pixels having a similar intensity, wherein the group of pixels comprises a group size and a representative group luminance; determining a glare condition threshold for the group of pixels based on the group size; detecting a glare condition when the representative group luminance exceeds the group glare condition threshold; and generating control instructions for controlling the shade position of the motorized 


16. The sensor of claim 15, wherein the representative group luminance is an average luminance of the one or more adjacent pixels.
17. The method of claim 15, wherein the representative luminance is a luminance of a pixel, in the one or more adjacent pixels, having a highest luminance.
17. The sensor of claim 15, wherein the representative luminance is a luminance of a pixel, in the one or more adjacent pixels, having a highest luminance.
18. The method of claim 15, wherein the group glare condition threshold is directly proportional to the group size.
18. The sensor of claim 15, wherein the group glare condition threshold is directly proportional to the group size.
19. The method of claim 15, further comprising determining a profile angle based on the location of the lowest pixel in the group of pixels, wherein the shade position of the motorized window treatment is based on the profile angle.
19. The sensor of claim 15, wherein the control circuit is further configured to determine a profile angle based on the location of the lowest pixel in the group of pixels, wherein the shade position of the motorized window treatment is based on the profile angle.
20. The method of claim 15, further comprising transmitting the control instructions for 
.


Allowable Subject Matter
Claims 1-20 would be allowable if a properly filed Terminal Disclaimer is submitted to overcome the double patenting rejection(s), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose determining if a glare condition exists in the at least one image at each of the plurality of different resolutions, wherein the glare condition at each of the plurality of different resolutions is determined when a luminance value of a pixel in the at least one image exceeds a respective glare condition threshold for the resolution, and generating control instructions for controlling the shade position of the motorized window treatment to a position corresponding to a location of the glare condition detected at one of the plurality of resolutions.
 	Regarding claim 15, the prior art of record does not disclose detecting a glare condition when the representative group luminance exceeds the group glare condition threshold; and generating control instructions for controlling the shade position of the motorized window treatment to a location corresponding to a lowest pixel in the group in response to detecting the glare condition. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
January 15, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116